694 So. 2d 225 (1997)
Katherine B. Bellard and Paul E. BELLARD
v.
Rhonda K. JOHNSON, et al.
No. 97-C-0909.
Supreme Court of Louisiana.
May 30, 1997.
Granted. La.R.S. 32:900 L clearly permits the purchaser of a policy to exclude from coverage a resident of his household. The decision of the court of appeal is reversed. The judgment of the trial court granting summary judgment in favor of Patterson Insurance Company and dismissing plaintiffs' claims against it is reinstated.
LEMMON and KIMBALL, JJ., would grant and docket.
JOHNSON, J., would deny the writ.
CALOGERO, C.J., not on panel; recused.